Citation Nr: 0944703	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-28 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, characterized as herniated and bulging discs of 
the lumbar spine.

2.  Entitlement to service connection for peripheral 
neuropathy involving the left lower extremity (leg).

3.  Entitlement to service connection for peripheral 
neuropathy involving the left upper extremity (arm).

4.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1969.  The Veteran's decorations include the Combat 
Infantry Badge, the Vietnam Service Medal, and the Vietnam 
Campaign Medal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2005 rating decision in which the RO denied 
service connection for herniated and/or bulging discs, 
peripheral neuropathy of the left leg, peripheral neuropathy 
of the left arm, and erectile dysfunction.  In October 2006, 
the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in August 2007, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in August 2007.

In August 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

The Board's decision addressing the claims for service 
connection for peripheral neuropathy of the left leg, 
peripheral neuropathy of the left arm, and erectile 
dysfunction are set forth below.  The claim for service 
connection for a low back disability is addressed in the 
remand following the order; that matter is being remanded to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


FINDING OF FACT

In August 2009, prior to the promulgation of a decision in 
the appeal, the appellant withdrew from appeal the claims for 
service connection for peripheral neuropathy of the left leg, 
peripheral neuropathy of the left arm, and erectile 
dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the 
claims for service connection for peripheral neuropathy of 
the left leg, peripheral neuropathy of the left arm, and 
erectile dysfunction have been met. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2009).

During the August 2009 Board hearing, the Veteran indicated 
that he wished to withdraw from appeal the matters of service 
connection for peripheral neuropathy of the left leg, 
peripheral neuropathy of the left arm, and erectile 
dysfunction.  Thus, no allegations of errors of fact or law 
remain for appellate consideration with respect to these 
matters.  Accordingly, the Board does not have jurisdiction 
to review these matters on appeal and they must be dismissed.




ORDER

The appeal as to the claim for service connection for 
peripheral neuropathy involving the left lower extremity 
(leg) is dismissed.

The appeal as to the claim for service connection for 
peripheral neuropathy involving the left upper extremity 
(arm) is dismissed.

The appeal as to the claim for service connection for 
erectile dysfunction is dismissed.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for a low back 
disability is warranted.

The Veteran contends that his low back disability is the 
result of falling in a hole while running away from mortars 
while on active duty.  He asserts that, at the time, he was 
in a very isolated area so there were no treatment options 
available.  The Veteran's service treatment notes indicate 
that he Veteran complained of pain in his back below the 
scapula in December 1968.  The Veteran also complained of 
back pain on his July 1969 Report of Medical History upon 
separation from active duty.

The Board acknowledges the Veteran's receipt of a Combat 
Infantry Badge, which denotes combat service.  For injuries 
that are alleged to have been incurred in combat, 38 U.S.C.A. 
§ 1154(b) provides a relaxed evidentiary standard of proof to 
determine service connection.  See Collette v. Brown, 82 F.3d 
389 (1996).  VA regulations provide that in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008); see generally Peters v. Brown, 6 
Vet. App. 540, 543 (1994).  The Board finds that the 
Veteran's assertions of falling in a foxhole while running 
away from mortar blasts to be credible and consistent with 
the circumstances of his service.  See 38 U.S.C.A. § 1154(b).

However, the reduced evidentiary burden only applies to the 
question of service incurrence, and not to the question of 
either current disability or nexus to service, both of which 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

The Board also notes that VA will provide a medical 
examination or obtain a medical opinion if the record, 
including lay or medical evidence, contains competent 
evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there 
"may" be a nexus between a current disability and an in-
service event, injury, or disease is a low one.  McLendon, 
20 Vet. App. at 83.

In this case, as discussed above, the Veteran has provided 
credible testimony regarding the incurrence of a back injury 
during service.  Additionally, the Veteran has provided 
evidence of a current low back disability, as a private 
magnetic resonance imaging (MRI) report from March 2004 has 
revealed the presence of disc desiccation with annular 
bulging and mild central stenosis with mild bilateral caudal 
foraminal narrowing at L4-5, and disc desiccation with loss 
of height and left lateralizing annular bulge with broad-
based left foraminal narrowing and mild right foraminal 
narrowing at L5-S1.  However, the record includes no 
competent opinion addressing the medical relationship, if 
any, between current low back disability, based on full 
consideration of the Veteran's documented medical history and 
credible assertions.

Hence, the RO should arrange for the Veteran to undergo VA 
spine examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
may result in denial of the claim for service connection (as 
the original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

The record reflects that there are outstanding VA medical 
records which may be pertinent to the claims remaining on 
appeal.  In this regard, the Veteran reported during the 
August 2009 hearing that he was currently being treated for a 
back disability at the Denver VA Medical Center (VAMC).  
While the claims file currently indicates that VA records 
were requested for the years 1969 and 1970, no current 
records of treatment from the Denver VAMC are of record.  The 
Veteran's August 2009 Board hearing testimony indicates that 
more recent records of VA treatment for a back disorder from 
2007 through the present are available.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain 
from the Denver VAMC any records of treatment and/or 
evaluation of the Veteran's low back, since 2007, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The notice letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from Denver VAMC 
all outstanding pertinent records of 
evaluation and/or treatment of the 
Veteran's low back, since 2007.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
remaining on appeal that is not currently 
of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA spine examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should clearly identify all 
current low back disability/ies.  Then, 
with respect to each such diagnosed 
disability, the examiner should provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the 
disability had its onset in or is 
medically related to service.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for low back 
disability, in light of all pertinent 
evidence on appeal.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


